DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Klein et al. (2013/0346875) [Klein] in view of Thodupunoori et al. (8,918,088) [Thodupunoori].
Regarding claims 1, 7, and 13, Klein discloses a content consumption device, comprising: one or more hardware processors and memory configured to: 
detect a plurality of users or identifying devices within a proximity of the content consumption device (for tracking user activity, paragraph 0015);
identify a plurality of user accounts, associated with the detected plurality of users or identifying devices within the proximity of the content consumption device, for accessing content at the content consumption device (individual users have individual accounts in addition to being tracked as groups, paragraph 0016); 
identify a currently existing group profile comprising a behavior history maintained for the plurality of user accounts as part of the group profile, and corresponding to the identified plurality of user accounts associated with the detected plurality of users or identifying devices within the proximity of the content consumption device, wherein the behavior history pertains to behavior associated with the plurality of users or identifying devices when together as a group within the proximity of the content consumption device (entity comprising multiple users, paragraph 0034), and 
wherein the group profile further comprises account data associated with the plurality of user accounts respectively (events from multiple users, paragraph 0034); and
provide access to content via the content consumption device according to the group profile, including at least the behavior history maintained for the identified plurality of user accounts as part of the group profile, wherein the content is different than other content accessible by a user account of the plurality of user accounts (shared experience, paragraph 0035).
Klein fails to disclose the detection comprises identifying users or identifying devices within a physical consumption proximity to the content consumption device.
In an analogous art, Thodupunoori teaches using smart phones to identify users in physical consumption proximity of a content consumption device to facilitate the presentation of customized experiences targeted to said users (col. 6 lines 21-35 and col. 7 line 54 - col. 8 line 2).
It would have been obvious at the time of invention to a person of ordinary skill in the art to modify the device of Klein to include the detection comprises identifying users or identifying devices within a physical consumption proximity to the content consumption device, as suggested by Thodupunoori, for the benefit of more quickly and accurately facilitating the presentation of customized experiences targeted to users.

Regarding claim 2, Klein and Thodupunoori disclose the content consumption device of claim 1, wherein devices within the physical consumption proximity of the content consumption device comprise smart phones (Thodupunoori, col. 6 lines 21-35).

Regarding claim 3, Klein and Thodupunoori disclose the content consumption device of claim 1, but fail to disclose wherein devices within the physical consumption proximity of the content consumption device comprise remote control devices.
Examiner takes official notice that utilizing smart phones as a remote control device was notoriously well known in the art at the time of invention.
It would have been obvious at the time of invention to a person of ordinary skill in the art to modify the device of Klein and Thodupunoori to include the devices within the physical consumption proximity of the content consumption device comprise remote control devices. Use of downloadable, often third party applications to enable a smart phone to act as a remote control device was a common practice at the time of invention which provided the benefit of expanding the utility and thus value of the smart phone device.

Regarding claim 4, Klein and Thodupunoori disclose the content consumption device of claim 1, wherein the content consumption device comprises a set-top box device (Klein paragraph 0014).

Regarding claim 5, Klein and Thodupunoori disclose the content consumption device of claim 1, wherein the content consumption device comprises a television (Klein paragraph 0014).

Regarding claim 6, Klein and Thodupunoori disclose the content consumption device of claim 1, further comprising: an interface configured to receive device information via wireless communications from the plurality of identifying devices; wherein to identify the plurality of user accounts, associated with the detected plurality of users or identifying devices, for accessing content at the content consumption device, the one or more hardware processors and memory are configured to: use the device information from each of two or more of the plurality of identifying devices to determine a respective user account of the plurality of user accounts that is linked to the respective identifying device (Thodupunoori col. 6 lines 21-35 and col. 7 line 54 - col. 8 line 2).

Regarding claim 8, Klein and Thodupunoori disclose he method as recited in claim 7, but fail to disclose wherein the content item recommendations are presented in a form of an electronic program guide.
Examiner takes official notice that presenting content item recommendations in the form of an electronic program guide was notoriously well known in the art at the time of invention.
It would have been obvious at the time of invention to a person of ordinary skill in the art to modify the method of Klein and Thodupunoori to include presenting content item recommendations in the form of an electronic program guide. In addition to gaming related content, the content consumption devices disclosed by Klein were also widely used for traditional television programming as well.

Regarding claim 9, Klein and Thodupunoori disclose the method of claim 7, wherein identifying the plurality of user accounts comprises receiving respective user identification for the plurality of user accounts (Thodupunoori col. 6 lines 21-35).

Regarding claim 10, Klein and Thodupunoori disclose the method of claim 7, wherein identifying the plurality of user accounts comprises using received identifying information from each of two or more of a plurality of users or user devices to determine a respective user account of the plurality of user accounts that is linked to the respective user or user device (Thodupunoori col. 6 liens 21-35 and col. 7 line 54 - col. 8 line 2).

Regarding claim 11, Klein and Thodupunoori disclose the method of claim 7, wherein the content consumption device comprises a cable or satellite service set-top box (Klein paragraph 0014).

Regarding claim 12, Klein and Thodupunoori disclose the method of claim 7, wherein the content consumption device comprises a television (Klein paragraph 0014).

Regarding claim 14, Klein and Thodupunoori disclose the non-transitory, computer-readable storage medium of claim 13, but fail to disclose wherein in identifying the plurality of user accounts, the program instructions cause the one or more computing devices to implement applying one or more camera recognition techniques to match the plurality of users to captured image data.
Exmainer takes official notice that identifying users with facial recognition using a camera device was notoriously well known in the art at the time of invention.
It would have been obvious at the time to a person of ordinary skill in the art to modify the computer readable storage medium of Klein and Thodupunoori to include applying one or more camera recognition techniques to match the plurality of users to captured image data, a known means for firmly verifying user identities.

Regarding claim 15, Klein and Thodupunoori disclose the non-transitory, computer-readable storage medium of claim 13, wherein the one or more content item recommendations are provided to the content consumption device for accessing the recommended content items via the content consumption device (Klein paragraph 0019).

Regarding claim 16, Klein and Thodupunoori disclose the non-transitory, computer-readable storage medium of claim 13, wherein the generation of the one or more content item recommendations filters candidate content item recommendations according to a content item rating restriction enabled for at least one of the plurality of user accounts (Klein paragraph 0022).

Regarding claim 17, Klein and Thodupunoori disclose the non-transitory, computer-readable storage medium of claim 13, wherein the content consumption device comprises a cable or satellite service set-top box (Klein paragraph 0014).

Regarding claim 18, Klein and Thodupunoori disclose the non-transitory, computer-readable storage medium of claim 13, wherein the content consumption device comprises a television (Klein paragraph 0014).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC D SALTARELLI whose telephone number is (571)272-7302. The examiner can normally be reached 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571) 272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC D SALTARELLI/               Primary Examiner, Art Unit 2421